DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-24, and species election of the single avibactam derivative:

    PNG
    media_image1.png
    197
    558
    media_image1.png
    Greyscale

in the reply filed on November 4, 2022 is acknowledged with appreciation.
Claims 25-60 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
The non-elected species are also presently withdrawn from consideration as directed to nonelected subject matter, i.e., the avibactam derivatives of Formula (1) other than ethyl 3-(((((1 R,2S,5R)-2-carbamoyl-7-oxo-1,6-diazabicyclo[3.2.1]octan-6-yl)oxy)sulfonyl)oxy)- 2,2-dimethylpropanoate (3) of claims 1, 2, 3, and 6-24 are withdrawn, and claim 5 is withdrawn in full.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 8, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner, please refer to the signed copy of Applicant’s PTO-1449 form, attached herewith.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-18 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon et al., U.S. 10,085,999 B1, published October 2, 2018.
Claim 1 is drawn to a pharmaceutical composition comprising: amoxicillin or a pharmaceutically acceptable salt thereof; and an avibactam derivative of Formula (1):
  
    PNG
    media_image2.png
    115
    498
    media_image2.png
    Greyscale
 or a pharmaceutically acceptable salt thereof, wherein, each R1 is independently selected from C1-6 alkyl, or each R1 and the geminal carbon atom to which they are bonded forms a C3-6 cycloalkyl ring, a C3-6 heterocycloalkyl ring, a substituted C3-6 cycloalkyl ring, or a substituted C3-6 heterocycloalkyl ring; R2 is selected from a single bond, C1-6 alkanediyl, C1-6 heteroalkanediyl, C5-6 cycloalkanediyl, C5-6 heterocycloalkanediyl, C6 arenediyl, C5-6 heteroarenediyl, substituted C1-6 alkanediyl, substituted C1-6 heteroalkanediyl, substituted C5-6 cycloalkanediyl, substituted C5-6 heterocycloalkanediyl, substituted C6 arenediyl, and substituted C5-6 heteroarenediyl; R3 is selected from C1-6 alkyl, -O-C(O)-R4, -S-C(O)-R4, -NH-C(O)-R4, -O-C(O)-O-R4, -S-C(O)-O-R4, -NH-C(O)-O-R4, -C(O)-O-R4, -C(O)-S-R4, -C(O)-NH- R4, -O-C(O)-O-R4, -O-C(O)-S-R4, -O-C(O)-NH-R4, -S-S-R4, -S-R4, -NH-R4, - CH(-NH2)(-R4), C5-6 heterocycloalkyl, C5-6 heteroaryl, substituted C56 cycloalkyl, substituted C5-6 heterocycloalkyl, substituted C5-6 aryl, substituted C5-6 heteroaryl, and - CH=C(R4)2, wherein, R4 is selected from hydrogen, C1-8- alkyl, C1-8- heteroalkyl, C5-8 cycloalkyl, C-8 heterocycloalkyl, C5-1o cycloalkylalkyl, C5-10 heterocycloalkylalkyl, C6-8 aryl, Cs-8 heteroaryl, C7-10 arylalkyl, C5-1o heteroarylalkyl, substituted C1-8- alkyl, substituted C1-8 heteroalkyl, substituted C5-8 cycloalkyl, substituted C5-8 heterocycloalkyl, substituted C5-1o cycloalkylalkyl, substituted C5-10 heterocycloalkylalkyl, substituted C6-8 aryl, substituted C5-8 heteroaryl, substituted C7-1o arylalkyl, and substituted C5-1o heteroarylalkyl; R5 is selected from hydrogen, C1-6 alkyl, C5-8 cycloalkyl, C6-12 cycloalkylalkyl, C2-6 heteroalkyl, C5-8 heterocycloalkyl, C-12 heterocycloalkylalkyl, substituted C1-6 alkyl, substituted C5-8 cycloalkyl, substituted C-12 cycloalkylalkyl, substituted C2-6 heteroalkyl, substituted C5-8 heterocycloalkyl, and substituted C6-12 heterocycloalkylalkyl; and R6 is selected from hydrogen, C1_6 alkyl, C5-8 cycloalkyl, C6-12 cycloalkylalkyl, C2-6 heteroalkyl, C58 heterocycloalkyl, C6-12 heterocycloalkylalkyl, substituted C1-6 alkyl, substituted C5-8 cycloalkyl, substituted C612 cycloalkylalkyl, substituted C2-6 heteroalkyl, substituted C5-8 heterocycloalkyl, and substituted C6-12 heterocycloalkylalkyl;
more specifically wherein the avibactam derivative is ethyl 3-(((((1R,2S,5R)-2-carbamoyl-7-oxo-1,6-diazabicyclo[3.2.1]octan-6-yl)oxy)sulfonyl)oxy)- 2,2-dimethylpropanoate (3):
 
    PNG
    media_image3.png
    113
    412
    media_image3.png
    Greyscale
or a pharmaceutically acceptable salt thereof (Claim 4).
Claim 2 is drawn to claim 1, and limits the avibactam derivative to the structure of Formula (1a):
 
    PNG
    media_image4.png
    117
    507
    media_image4.png
    Greyscale
 or a pharmaceutically acceptable salt thereof, wherein, each R1 is independently selected from C1-6 alkyl; and R3 is C1-6 alkyl. Claim 3 is drawn to claim 1, wherein the avibactam derivative is selected from: 
methyl 3-(((((1R,2S,5R)-2-carbamoyl-7-oxo-1,6-diazabicyclo[3.2.1]octan-6- yl)oxy)sulfonyl)oxy)-2,2-dimethylpropanoate; ethyl 3-(((((1R,2S,5R)-2-carbamoyl-7-oxo-1,6-diazabicyclo[3.2.1]octan-6-yl)oxy)sulfonyl)oxy)-2,2-dimethyl-propanoate; propyl 3-(((((1 R,2S,5R)-2-carbamoyl-7-oxo-1,6-diazabicyclo-[3.2.1]octan-6-yl)oxy)sulfonyl)oxy)-2,2-dimethylpropanoate; methyl 2-((((((1R,2S,5R)-2-carbamoyl-7-oxo-1,6-diazabicyclo[3.2.1 ]octan-6-yl)oxy)sulfonyl)oxy) methyl)-2-ethylbutanoate; ethyl 2-((((((1R,2S,5R)-2-carbamoyl-7-oxo-1,6-diazabicyclo[3.2.1]-octan-6-yl)oxy)sulfonyl)oxy) methyl)-2-ethylbutanoate; propyl 2-((((((1R,2S,5R)-2-carbamoyl-7-oxo-1,6-diazabicyclo[3.2.1 ]octan-6-yl)oxy)sulfonyl)oxy) methyl)-2-ethylbutanoate; methyl 2-((((((1R,2S,5R)-2-carbamoyl-7-oxo-1,6-diazabicyclo[3.2.1 ]octan-6-yl)oxy)sulfonyl)oxy) methyl)-2-propylpentanoate; ethyl 2-((((((1R,2S,5R)-2-carbamoyl-7-oxo-1,6-diazabicyclo[3.2.1 ]octan-6-yl)oxy)sulfonyl)oxy) methyl)-2-propylpentanoate; propyl 2-((((((1R,2S,5R)-2-carbamoyl-7-oxo-1,6-diazabicyclo[3.2.1]-octan-6-yl)oxy)sulfonyl)oxy) methyl)-2-propylpentanoate; a pharmaceutically acceptable salt of any of the foregoing; and a combination of any of the foregoing.  
Claim 6 is drawn to claim 1, and limits wherein the avibactam derivative comprises the hydrochloride salt.  Claim 7 is drawn to claim 1, and limits wherein the pharmaceutical composition further comprises a pharmaceutically acceptable excipient. Claim 8 is drawn to claim 1, and limits wherein the composition comprises a synergistically effective amount of amoxicillin or a pharmaceutically acceptable salt thereof and the avibactam derivative or a pharmaceutically acceptable salt thereof for treating a bacterial infection in a patient.  

Gordon et al. teach a genus of avibactam derivatives that completely encompass Applicant’s instant genus of Formula (1), and specifically disclose the compound ethyl 3-(((((1R,2S,5R)-2-carbamoyl-7-oxo-1,6-diazabicyclo[3.2.1]octan-6-yl)oxy)sulfonyl)oxy)- 2,2-dimethylpropanoate (3) in Example 3 (column 85):

    PNG
    media_image5.png
    262
    379
    media_image5.png
    Greyscale
, which is the same compound that is recited in Applicant’s instant Claim 4. Gordon et al. teach that the avibactam derivative may be combined in the same pharmaceutical composition with an additional therapeutic agent for treating a bacterial infection, wherein the additional agent may act additively or synergistically:

    PNG
    media_image6.png
    405
    422
    media_image6.png
    Greyscale
(column 57),
wherein said agent can be an antibiotic, specifically naming amoxicillin (column 58, last two paragraphs-column 59, first paragraph). 
	As such, Gordon et al. teach a pharmaceutical composition comprising an avibactam derivative in combination with amoxicillin, but do not teach a single disclosed composition comprising the avibactam derivative ethyl 3-(((((1R,2S,5R)-2-carbamoyl-7-oxo-1,6-diazabicyclo[3.2.1]octan-6-yl)oxy)sulfonyl)oxy)- 2,2-dimethylpropanoate (3) and amoxicillin. 
Yet, in this case, when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter.1990) (The claimed compound was named in a reference which also disclosed 45 other compounds. The Board held that the comprehensiveness of the listing did not negate the fact that the compound claimed was specifically taught.  The Board compared the facts to the situation in which the compound was found in the Merck Index, saying that "the tenth edition of the Merck Index lists ten thousand compounds. In our view, each and every one of those compounds is described' as that term is used in 35 U.S.C. § 102(a), in that publication."). Id. at 1718. See also In re Sivaramakrishnan, 673 F.2d 1383, 213 USPQ 441 (CCPA 1982).  Thus one of skill in the art would have been guided by Gordon et al. to pick and choose from the avibactam derivatives disclosed and select the compound of Example 3 in combination with an additional antibiotic in a pharmaceutical composition, wherein said antibiotic is amoxicillin, and would reasonably expect the combined elements to act additively or synergistically for the treatment of a bacterial infection. 
And, all the claimed elements were known in the prior art (in this case, Margulies et al.3) and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
    PNG
    media_image7.png
    18
    19
    media_image7.png
    Greyscale

	As such, claims 1-4 and 6-8 are prima facie obvious.

Claim 9 is drawn to claim 1, wherein the composition comprises a therapeutically effective amount of amoxicillin or a pharmaceutically acceptable salt thereof and a therapeutically effective amount of the avibactam derivative or a pharmaceutically acceptable salt thereof for treating a bacterial infection in a patient. 
Claim 10 is drawn to claim 9, and limits wherein the bacterial infection is caused by a bacteria of the genus Mycobacterium. Claim 11 is drawn to claim 10, and limits wherein the Mycobacterium is M. ulcerans and/or M. abscessus.  Claim 12 is drawn to claim 9, and limits wherein the bacterial infection comprises a pulmonary infection, a soft tissue infection, a central nervous system infection, bacteremia, an ocular infection, or a combination of any of the foregoing. Claim 13 is drawn to claim 9, and limits wherein the bacterial infection comprises a non-tuberculous mycobacterial infection. Claim 14 is drawn to claim 13, and limits wherein the non-tuberculous mycobacterial infection is caused by a non-tuberculous mycobacterium comprising M. avium, M. intracellulare, M. kansasii, M. xenopi, M. marinum, M. malmoense, M. simiae, M. abscessus, M. ulcerans, M. chelonae, M. fortuitum, or a combination of any of the foregoing.  
	 Gordon et al. additionally teach that “compounds and composition provided by the present disclosure can be used to treat a bacterial infection associated with bacteria such as obligate aerobic bacteria, obligate anaerobic bacteria, faculatitive anaerobic bacteria, and microaerophilic bacteria,” wherein, “[e]xamples of obligate aerobic bacteria include gram-negative cocci such as Moraxella catarrhalis, Neisseria gonorrhoeae, and N. meningitidi; gram-positive bacilli such as Corynebacterium jeikeium; acid-fast bacilli such as Mycobacterium avium complex, M. kansasii, M. leprae, M. tuberculosis,” [emphasis added] (see column 54, last two paragraphs).
However, it is also noted that regarding the clause, “…for treating a bacterial infection in a patient…”  in claim 9, the claim recites a product, and while the use of a descriptive clause, (e.g. for “treating a bacterial infection”) when referring to the contemplated use (i.e. future “intended use”) of a claimed compound is proper, it is not a limitation and thus of no significance in determining the patentability thereof over the prior art, please refer to In re Thomas (CCPA 1949) 178 F2d 412, 84 USPQ 132. Once a product is found, the intended use in a compositional claim is given no patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone”. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). 
	As such, claims 9-14 are prima facie obvious.

Claim 17 is drawn to claim 1, and limits wherein the pharmaceutical composition comprises from 200 mg to 1,400 mg of the avibactam derivative. Claim 18 is drawn to claim 1, and limits wherein the pharmaceutical composition comprises from 300 mg to 1,400 mg of the avibactam derivative. Claim 19 is drawn to claim 1, and limits wherein the pharmaceutical composition comprises from 200 mg to 2,000 mg avibactam equivalents. Claim 20 is drawn to claim 1, wherein the pharmaceutical composition comprises from 300 mg to 1,000 mg avibactam equivalents. 
	Gordon et al. additionally teach that “[a] compound of Formula (1) may be administered to treat a bacterial infection in a patient in an amount from 1 mg to 2,000 mg per day, from 100 μg to 1,500 mg per day, from 20 μg to 1,000 mg per day, or in any other appropriate daily dose,” (column 53, lines 55-59).
	Thus one skilled in the art would have known to formulate the combination composition of Gordon et al. in the dosages required by the instant claims, because the dosage range taught by Gordon et al. completely encompasses the scope of from 200 mg to 1,400 mg of the avibactam derivative required by claim 17, and from 300 mg to 1,400 mg of the avibactam derivative required by claim 18, and from 200 mg to 2000 mg of avibactam derivative required by claim 19, and from 300 mg to 1,000 mg avibactam derivative required by claim 20.
	As such, claims 17-29 and 20 are prima facie obvious.

Claim 22 is drawn to claim 1, and limits wherein the pharmaceutical composition comprises an oral formulation.
	Gordon et al. additionally teach that “compounds and compositions provided by the present disclosure can be administered orally” [emphasis added] (column 57, lines 10-11).
	As such, claim 22 is prima facie obvious.

Claim 23 is drawn to claim 1, and limits wherein the pharmaceutical composition comprises an oral dosage form. Claim 24 is drawn an oral dosage form comprising the pharmaceutical of claim 1.
	Gordon et al. additionally discuss unit dosage forms, including oral dosage forms:
“[u]nit-dose forms as used herein refer to physically discrete units suitable for human and animal subjects and packaged individually as is known in the art. Each unit-dose contains a predetermined quantity of the therapeutically active compound sufficient to produce the desired therapeutic effect, in association with the required vehicle. Examples of unit-dose forms include … individually packaged tablets or capsules,” and that “[o]ral dosage forms are either solid, gel or liquid. The solid dosage forms are tablets, capsules, granules, and bulk powders,” [emphasis added]

(column 41, lines 25-33, and column 42, lines 35-39). 
	Thus, one skilled in the art would have been guided by Gordon et al. to prepare the composition of claim 1 in an oral dosage form. 
	As such, claims 23 and 24 are prima facie obvious.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon et al., U.S. 10,085,999 B1 as applied to claim 1 above, and further in view of the webpage printout of https://reference.medscape.com/drug/amoxil-amoxicillin-342473, first available online May 14, 2019, hereafter referred to as “MedScape.”
Claim 1 is addressed in detail, above.
Claim 15 is drawn to claim 1, and limits wherein the pharmaceutical composition comprises from 100 mg to 1,000 mg of amoxicillin. Claim 16 is drawn to claim 1, and limits wherein the pharmaceutical composition comprises from 200 mg to 900 mg of amoxicillin. Claim 21 is drawn to claim 1, and limits wherein the pharmaceutical composition comprises: from 100 mg to 1,000 mg of amoxicillin or a pharmaceutically acceptable salt thereof; and from 300 mg to 2,000 mg of the avibactam derivative or a pharmaceutically acceptable salt thereof. 
Gordon et al. suggest a pharmaceutical composition comprising the avibactam derivative ethyl 3-(((((1R,2S,5R)-2-carbamoyl-7-oxo-1,6-diazabicyclo[3.2.1]octan-6-yl)oxy)sulfonyl)oxy)- 2,2-dimethylpropanoate (3) in combination with amoxicillin, but do not teach the dosage range of amoxicillin.
Yet, Medscape teaches oral dosage forms and strengths of amoxicillin: 
Dosage Forms & Strengths
oral solution
125 mg/5mL
200 mg/5mL
250 mg/5mL
400 mg/5mL
capsule
250 mg
500 mg
tablet
500 mg
875 mg
tablet, chewable
125 mg
250 mg                          (see page 1). 
Thus one skilled in the art would have known to formulate the combination composition of Gordon et al. in the dosages required by the instant claims, because the dosage amounts of amoxicillin taught by Medscape fall within the scope of from 100 mg to 1,000 mg of amoxicillin required by claim 15, and from 200 mg to 900 mg of amoxicillin required by claim 16, and from 100 mg to 1,000 mg of amoxicillin required by claim 21. And, dosage amount is a result-effective variable. It would have been customary for one of skill in the art to determine the optimal amount of each component using the starting points set forth by Medscape, in order to best achieve the desired results. See also In re Peterson, 315 F.3d at 1325 (Fed. Cir. 2005),"The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” 
	As such, claims 15, 16 and 21 are prima facie obvious.

Conclusion
In conclusion, claims 1-24 are pending in the application. Claims 5 and 25-60 are withdrawn from consideration as directed to a non-elected invention; and species of avibactam derivatives other than ethyl 3-(((((1R,2S,5R)-2-carbamoyl-7-oxo-1,6-diazabicyclo[3.2.1]octan-6-yl)oxy)sulfonyl)oxy)- 2,2-dimethylpropanoate (3) are also presently withdrawn from consideration. Claims 1-4 and 6-24 are rejected. No claim is presently allowable.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680. The examiner can normally be reached Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JANET L COPPINS/Examiner, Art Unit 1628        

/CRAIG D RICCI/Primary Examiner, Art Unit 1611